ROSS, PJ.
The evidence of the defendant in error showed that the employe of plaintiff in error was given the option to return the automobile to its sales rooms, at the close of the day’s work, or take it to the employe’s home. Certainly until he had reached his home and placed the automobile in a place of safety, he was still acting within the scope of his employment upon his master’s business.
The trial court instructed a verdict for the defendant, at the close of the evidence in the trial court. This was error, and the case was properly reversed by the Court of Common Pleas, and its judgment of reversal is affirmed.
HAMILTON and CUSHING, JJ, concur.